DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
Response to Arguments
	Applicant’s arguments, see pages 7-13 of Remarks, filed 12/08/2020, with respect to the rejection(s) of claim(s) 1-12 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki et al. US 20120188961.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

1	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-3, 7, 13-15 and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Vox US 2014/0185534 herein after Vox in view of Suzuki et al. US 20120188961. 
Regarding Claim 1, Vos disclose a method of wireless communication (see fig. 3, 5, The system comprises a base station 500, such as a LTE eNB in wireless communication with UEs within a service area) comprising: receiving a downlink grant (see fig. 3, para. 48, transmission of a DL grant), wherein the downlink grant comprises a first signature (see fig. 3, and para. 48, eNB transmits an initial message P11 305 to the UE over the PDCCH, as well as an initial message D11 307 to the UE over the PDSCH, element "1" is a “signature”, where the "1" is the index of a grant, related to the data having the same index), identifying a stored first status based at least in part on the first signature (see fig. 3, and para. 22, 48, UE therefore stores the soft symbols for P11, elements "pass"), decoding a data transmission based at least in part on the downlink grant and the stored first status (see para. 48, 50, UE attempts to decode P11 , the grant is successfully decoded, based on P11, P12, P13), and transmitting an acknowledgment message for the data transmission, wherein the acknowledgment message comprises a second signature (see para 50, UE transmits an acknowledgement if the combined decoding of D11 307, D12 317 and D13 327 is successful or a NACK if it is not 330 via the uplink channel. The eNB receives the acknowledgement or NACK 330 and stops sending copies of the DL grant message if the response is an ACK, Ack/Nack comprises information about correctness of reception, which is regarded as a second signature). Vos disclose all the subject matter but fails to explicitly mention wherein the downlink grant comprises a first bit field that includes a first signature an acknowledgment message for the data transmission, wherein the acknowledgment message comprises a second bit field that includes a second signature. However, Suzuki from a similar field of endeavor disclose wherein the downlink grant comprises a first bit field that includes a first signature an acknowledgment message for the data transmission, (see para.91, The base station apparatus 3 shows signature allocation to the mobile station apparatus 1 by setting a specific field of the Downlink grant to be a specific code point, and shows the mobile station apparatus 1 to which the signature has been allocated by including in the Downlink grant the C-RNTI that the base station apparatus 3 has allocated to the mobile station apparatus 1 to be notified of the signature), wherein the acknowledgment message comprises a second bit field that includes a second signature  that is a function of the first signature (see para. 131, When the signature number is specified by the base station apparatus 3, the random access processing unit 2012 determines to have succeeded in the random access if included is the signature number included in the preamble specified by the base station apparatus 3 and transmitted by the mobile station apparatus 1 itself in the random access response in which the Downlink grant including the calculated RA-RNTI indicates radio resource allocation, and completes processing regarding the random access processing). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to implement Suzuki’s signature scheme into Vos’ hybrid automatic  (see para. 9). 
Regarding Claim 2, Vos disclose further comprising: storing a second status indexed with the second signature based at least in part on decoding the data transmission (see fig. 3, and para. 22, 48, UE therefore stores the soft symbols for P12).
Regarding Claim 3, Vos disclose wherein the first status is stored in a first page of memory and the second status is stored in a second page of memory (see para. 48, 49, 50, UE stores the soft symbols for P11, P12, P13,, D11, D12, D13 for use in future).
Regarding Claim 7, Vos disclose wherein the stored first status comprises one or more of a transport block (TB) structure, a code block (CB) identifier, or log likelihood ratio (LLR) buffer contents, wherein the data transmission is decoded based at least in part on the one or more of the TB structure, the CB identifier, or the LLR buffer contents for decoding the data transmission (see fig.3, para. 48, 5, data index "1" is also regarded as a code block identifier the grant is successfully decoded, based on P11, P12, P13). 
Regarding claim 13, the rejection is the same as claim 1.
(see para. 71, computer program product is loaded into memory and executed on the microprocessor of the wireless communication device).
Regarding claim 14, the rejection is the same as claim 2.
Regarding claim 15, the rejection is the same as claim 3.
Regarding claim 19, the rejection is the same as claim 7.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103) as being unpatentable by Nam WO 2011/021878 herein after Nam in view of Suzuki.
Regarding Claim 8, Nam disclose a method of wireless communication comprising (see fig. 4), receiving a first acknowledgment message (see fig. 4, ACK for HARQ ID number block 409, para. 54, UE sends an acknowledgement indicating the decoding result of UE in the HARQ ID number back to the eNodeB), wherein the first acknowledgment message comprises a first signature (see fig. 4, para. 54, ACK for HARQ ID number block 409, acknowledgement indicating the decoding result of UE in the HARQ ID number back to the eNodeB initially sent by eNodeB), and transmitting a downlink grant based at least in part on the first acknowledgment message wherein the downlink grant comprises the first signature (see fig. 4, para. 54, DL retransmission Grant containing HARQ ID number block 411 indicating the HARQ ID number back to the UE). Nam disclose all the subject matter but fails to explicitly mention wherein the downlink grant comprises a first bit field that includes a (see para.91, The base station apparatus 3 shows signature allocation to the mobile station apparatus 1 by setting a specific field of the Downlink grant to be a specific code point, and shows the mobile station apparatus 1 to which the signature has been allocated by including in the Downlink grant the C-RNTI that the base station apparatus 3 has allocated to the mobile station apparatus 1 to be notified of the signature), wherein the acknowledgment message comprises a second bit field that includes a second signature (see para. 131, When the signature number is specified by the base station apparatus 3, the random access processing unit 2012 determines to have succeeded in the random access if included is the signature number included in the preamble specified by the base station apparatus 3 and transmitted by the mobile station apparatus 1 itself in the random access response in which the Downlink grant including the calculated RA-RNTI indicates radio resource allocation, and completes processing regarding the random access processing). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to implement Suzuki’s signature scheme into Vos’ hybrid automatic repeat request combining on an LTE downlink control channel scheme to represents simple design and implementation details of the instant claim subject matter which are generally known to the person  (see para. 9). 
Regarding claim 20, the rejection is the same as claim 8.

Claims 4, 5, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos in view of Suzuki, in view of Kim et al. US 20120257559 herein after Kim and further in view of Tofighbakhsh US 20140119195 herein after Tofighbakhsh.
Regarding Claim 4, Vos and Suzuki disclose all the subject matter but fails to explicitly mention further comprising: transitioning from a hybrid automatic repeat request (HARQ) idle state to a HARQ pending state following the transmission of the acknowledgment message. However, Kim from a similar field of endeavor disclose further comprising: transitioning from a hybrid automatic repeat request (HARQ) idle state to a HARQ pending state following the transmission of the acknowledgment message (see para. 77 and 79, pending HARQ and Idle HARQ state). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to implement  Kim’s HARQ states scheme into Vos and  Suzuki hybrid automatic repeat request combining on an LTE downlink control channel scheme to represents simple design and implementation details of the instant claim subject matter which are generally known to the person skilled in the field of mobile (see abstract). Vos, Suzuki and Kim disclose all the subject matter but fails to explicitly mention transitioning from one HARQ state to another. However, Tofighbakhsh from a similar field of endeavor disclose transitioning from one HARQ state to another (see para. 64, state transition component). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to implement  Tofighbakhsh’s state transition component scheme and incorporate it into Vos,  Suzuki and  Kim hybrid automatic repeat request combining on an LTE downlink control channel scheme to represents simple design and implementation details of the instant claim subject matter which are generally known to the person skilled in the field of mobile telecommunication devices and related coverage enhancement techniques. The method can be implemented in a cellular communication system. The motivation of doing this is to transition from one HARQ state to another and improve battery consumption (see abstract).
Regarding Claim 5, Vos and Suzuki disclose all the subject matter but fails to explicitly mention further comprising: transitioning from the HARQ pending state to the HARQ idle state following the receipt of the first signature. However, Kim from a similar field of endeavor disclose further comprising: transitioning from the HARQ pending state to the HARQ idle state following the receipt of the first signature (see para. 77 and 79,  pending HARQ and Idle HARQ state). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made (see abstract).  Vos, Suzuki and Kim disclose all the subject matter but fails to explicitly mention transitioning from one HARQ state to another. However, Tofighbakhsh from a similar field of endeavor disclose transitioning from one HARQ state to another (see para. 64, state transition component). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to implement Tofighbakhsh’s state transition component scheme and incorporate it into Vos, Suzuki and  Kim hybrid automatic repeat request combining on an LTE downlink control channel scheme to represents simple design and implementation details of the instant claim subject matter which are generally known to the person skilled in the field of mobile telecommunication devices and related coverage enhancement techniques. The method can be implemented in a cellular communication system. The motivation of doing this is to transition from one HARQ state to another and improve battery consumption (see abstract). 
Regarding claim 16, the rejection is the same as claim 4.
Regarding claim 17, the rejection is the same as claim 5.

Claims 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos in view of Suzuki in view of Xiong et al. US 20150043445 herein after Xiong.
Regarding Claim 6, Vos and Suzuki disclose all the subject matter but fails to explicitly mention wherein the first signature and the second signature are different values. However, Xiong from a similar field of endeavor disclose wherein the first signature and the second signature are different values (see para. 42, the subsets of signature sequences can include the same number or different numbers of signature sequences). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to implement Xiong’s signatures with different numbers scheme into Vos and Suzuki hybrid automatic repeat request combining on an LTE downlink control channel scheme to represents simple design and implementation details of the instant claim subject matter which are generally known to the person skilled in the field of mobile telecommunication devices. The method can be implemented in a cellular communication system. The motivation of doing this is for coverage enhancement (see abstract).
Regarding claim 18, the rejection is the same as claim 6.

Claims 9, 10, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Suzuki in view of Vos.
Regarding Claim 9, Nam and Suzuki disclose all the subject matter but fails to explicitly mention transmitting a data message using resources in the downlink grant, and receiving a second acknowledgment message comprising a second signature in response to the data message. However, Vos from a similar field of endeavor disclose (see fig. 3, and para. 48, 49, eNB transmits an initial message P11 305 to the UE over the PDCCH, as well as an initial message D11 307 to the UE over the PDSCH, The two messages P11 305 and D11 307 are transmitted in the same sub-slot), and receiving a second acknowledgment message comprising a second signature in response to the data message wherein the second signature is a function of the first signature (see fig.3, para. 48, 49, 50, possible 3 or more ACK/NACK transmission; UE transmits an acknowledgement if the combined decoding of D11, D12, D13 is successful or a NACK if it is not). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Vos’s hybrid automatic repeat request combining on an LTE downlink control channel scheme into Nam and Suzuki assigning physical uplink control channel (pucch) resources scheme. The method can be implemented in a cellular communication system. The motivation of doing this is to facilitate realizing a practical coverage gain (see abstract).
Regarding Claim 10, Nam and Suzuki disclose all the subject matter but fails to explicitly mention further comprising: determining that a second acknowledgment message corresponding to the downlink grant has not been received, and transmitting a subsequent downlink grant comprising the first signature based at least in part on the determination. However, Vos from a similar field of endeavor disclose further comprising: determining that a second acknowledgment message corresponding to the downlink grant has not been received (see fig.3, multiple ACK/Nack transmission of P11 P12 P13 attempt, para. 20, 49, retransmitting one or more copies of the downlink control message from the eNB to the UE over the PDCCH in accordance with a HARQ mechanism. In some embodiments, retransmission occurs only if an acknowledgement (positive or negative) from the UE is not received by the eNB), and transmitting a subsequent downlink grant comprising the first signature based at least in part on the determination (see para. 20, 59, 58, If an acknowledgement or RF Energy is not received from the UE in an expected time range and frequency band, then the ACK/NACK/ Energy monitor 525 triggers the encoder module 515 to provide another copy of the message for retransmission in a predetermined time & frequency known to the UE. This retransmission may occur a predetermined number of times, up to a retransmission limit). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Vos hybrid automatic repeat request combining on an LTE downlink control channel scheme into Nam and Suzuki assigning physical uplink control channel (pucch) resources scheme. The method can be implemented in a cellular communication system. The motivation of doing this is to facilitate realizing a practical coverage gain (see abstract).
Regarding claim 21, the rejection is the same as claim 9.
Regarding claim 22, the rejection is the same as claim 10.

Claims 11, 12, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Suzuki in view of Kim and in further view of Tofighbakhsh.
Regarding Claim 11, Vos and Suzuki disclose all the subject matter but fails to explicitly mention further comprising: transitioning from a hybrid automatic repeat request (HARQ) idle state to a HARQ pending state following the transmission of the downlink grant. However,  Kim from a similar field of endeavor disclose further comprising: transitioning from a hybrid automatic repeat request (HARQ) idle state to a HARQ pending state following the transmission of the downlink grant (see para. 77 and 79,  pending HARQ and Idle HARQ state). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to implement  Kim’s HARQ states scheme into Vos and  Suzuki hybrid automatic repeat request combining on an LTE downlink control channel scheme to represents simple design and implementation details of the instant claim subject matter which are generally known to the person skilled in the field of mobile telecommunication devices and related coverage enhancement techniques. The method can be implemented in a cellular communication system. The motivation of doing this is to improve Discontinuous Reception (DRX) efficiency and reduce an unnecessary waste of battery power (see abstract). Vos, Suzuki and Kim disclose all the subject matter but fails to explicitly mention transitioning from one HARQ state to another. However, Tofighbakhsh from a similar field of endeavor disclose transitioning from one HARQ state to another (see para. 64, state transition component). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to implement  Suzuki’s HARQ states scheme into Tofighbakhsh’s state transition component scheme and incorporate it into Vos, Suzuki and Kim hybrid automatic repeat request combining on an LTE downlink control channel scheme to represents simple (see abstract).
Regarding Claim 12, Vos and Suzuki disclose all the subject matter but fails to explicitly mention further comprising: transitioning from the HARQ pending state to the HARQ idle state following the receipt of the first acknowledgment message. However, Kim from a similar field of endeavor disclose further comprising: transitioning from the HARQ pending state to the HARQ idle state following the receipt of the first acknowledgment message (see para. 77 and 79,  pending HARQ and Idle HARQ state). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to implement  Kim’s HARQ states scheme into Vos and  Suzuki hybrid automatic repeat request combining on an LTE downlink control channel scheme to represents simple design and implementation details of the instant claim subject matter which are generally known to the person skilled in the field of mobile telecommunication devices and related coverage enhancement techniques. The method can be implemented in a cellular communication system. The motivation of doing this is to improve Discontinuous Reception (DRX) efficiency and reduce an unnecessary waste of battery power (see abstract). Vos, Suzuki and Kim disclose all the subject matter but fails to explicitly mention transitioning from one HARQ state to another. However, Tofighbakhsh from a similar field of endeavor disclose transitioning from one HARQ state to another (see para. 64, state transition component). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to implement  Tofighbakhsh’s state transition component scheme and incorporate it into Vos, Suzuki and Kim hybrid automatic repeat request combining on an LTE downlink control channel scheme to represents simple design and implementation details of the instant claim subject matter which are generally known to the person skilled in the field of mobile telecommunication devices and related coverage enhancement techniques. The method can be implemented in a cellular communication system. The motivation of doing this is to transition from one HARQ state to another and improve battery consumption (see abstract).
Regarding claim 23, the rejection is the same as claim 11.
Regarding claim 24, the rejection is the same as claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463